United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2375
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                        v.

                               Harley A. Pospisil

                                   Defendant - Appellant
                                 ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: March 19, 2021
                             Filed: July 20, 2021
                                [Unpublished]
                                ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Harley Pospisil was charged with receiving child pornography, 18 U.S.C.
§ 2252A(a)(2), and possessing child pornography, 18 U.S.C. § 2252A(a)(5)(B). The
district court 1 denied his motion to suppress images from his cell phone, and he
pleaded guilty. He appeals the denial of his motion to suppress. We affirm.

                                          I.

      Pospisil’s girlfriend, Cathy Klay, 2 told police that she found thousands of
suspicious pictures on Pospisil’s computer and cell phone. She copied them onto
storage devices and turned them over to police. She also gave them a written
statement explaining that she found the pictures on Pospisil’s computer and on his
Samsung Galaxy smartphone.

       After police saw the images, an officer applied for a warrant. A Missouri state
judge issued a warrant authorizing police to seize and search “any and all electronic
data processing and storage devices, computer[s,] and computer systems” found in
Pospisil’s home. D. Ct. Dkt. 115 at 3. Neither the affidavit nor the warrant
specifically mentioned a cell phone. When officers executed the warrant, they found
a laptop and a cell phone. Pospisil admitted to owning both. Police found child
pornography on both devices and arrested him.

       Pospisil was charged with one count of receiving child pornography and two
counts of possessing child pornography. He moved to suppress the evidence from
his cell phone, arguing that the phone was outside the scope of the warrant. The
district court denied his motion. Pospisil then pleaded guilty, reserving his right to
appeal the denial. He was given a below-Guidelines sentence of 96 months.


      1
        The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri, partially adopting the report and recommendations of
the Honorable Noelle C. Collins, United States Magistrate Judge for the Eastern
District of Missouri.
      2
       Ms. Klay’s last name is spelled more than one way in the record. For
consistency’s sake, we adopt the spelling used in the Magistrate’s report and
recommendations. D. Ct. Dkt. 105 at 2.
                                       -2-
       Pospisil raises one issue on appeal: whether the evidence seized from his cell
phone should have been suppressed because the warrant did not specifically include
cell phones.

                                           II.

       “On appeal from the denial of a motion to suppress, we review the district
court’s findings of fact for clear error and its legal conclusions de novo.” United
States v. Stevenson, 727 F.3d 826, 829 (8th Cir. 2013). The Fourth Amendment
prohibits unreasonable searches and seizures and requires search warrants to be
supported by probable cause and to “particularly describ[e] the place to be searched,
and the persons or things to be seized.” U.S. Const. amend. IV. If evidence was
gathered in violation of the Fourth Amendment, it may be suppressed under the
exclusionary rule. United States v. Leon, 468 U.S. 897, 906 (1984). But if that
evidence is obtained pursuant to a search warrant, the good faith exception to the
exclusionary rule may apply. Id. at 922–23.

       Pospisil first argues that because the search warrant did not list his cell phone,
all the evidence seized from the phone must be suppressed. Pospisil tries to draw a
parallel between his case and Riley v. California, but his argument falls short. While
Riley dealt with “warrantless search[es] incident to a lawful arrest,” 134 S. Ct. 2473,
2482 (2014), the officers here got a warrant to seize and search “electronic data
processing and storage devices, computer[s,] and computer systems” before entering
Pospisil’s home. D. Ct. Dkt. 115 at 3. This is not like the warrantless searches in
Riley.

       Pospisil alternatively argues that the Leon good faith exception cannot apply
to the search of his cell phone. He says that because police were “armed with
sufficient knowledge . . . to name [Pospisil’s] Samsung phone . . . with sufficient
particularity” but failed to list the phone, applying the Leon good faith exception
here would “reward[] negligent or careless police work.” Pospisil Br. 17.


                                          -3-
       For the purposes of this appeal, we assume without deciding that Pospisil’s
cell phone was beyond the warrant’s scope. 3 The question, then, is “whether the
officers reasonably believed that the warrant authorized the search, even if their
interpretation was mistaken.” United States v. Suellentrop, 953 F.3d 1047, 1050
(8th Cir. 2020) (emphasis omitted).

       The warrant here authorized seizing and searching “electronic data processing
and storage devices, computer[s,] and computer systems.” D. Ct. Dkt. 115 at 3. In
Suellentrop, a case involving a similar warrant, we explained that “it was not
unreasonable for investigators to believe that the state warrant authorized the search
of [the defendant’s] phone, along with other electronic devices that might be found
[in his home].” 953 F.3d at 1051. Consistent with Suellentrop, we conclude that
searching Pospisil’s cell phone was at least “among the objectively reasonable
honest mistakes that the Fourth Amendment tolerates.” Id.; see also Maryland v.
Garrison, 480 U.S. 79, 87 (1987). The good faith exception to the exclusionary rule
applies here.

                                         III.

      The judgment of the district court is affirmed.
                     ______________________________




      3
       The district court did the same, noting that the Government “did not object
to the Magistrate Judge’s conclusion that the cell phone was not covered by the
warrant.” D. Ct. Dkt. 115 at 4 n.2.
                                        -4-